Citation Nr: 0727201	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence had been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD) and, if so, entitlement to service 
connection for PTSD.  

2.  Entitlement to service connection for claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1965 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in January 2007.  

At the Board hearing and following the Board hearing the 
veteran submitted additional evidence with a waiver of 
initial RO jurisdiction.  The Board has accepted this 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claim of service connection for PTSD 
because the issue goes to the Board's jurisdiction to reach 
and adjudicate the underlying claims de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  
In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The now reopened claim of service connection for PTSD and 
service connection for hearing loss and tinnitus are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
PTSD was denied in a February 2004 rating decision, the 
veteran did not file a timely Notice of Disagreement.  

2.  The evidence added to the record is not cumulative or 
redundant of evidence previously of record and raises a 
reasonable possibility of substantiating the veteran's claim.  



CONCLUSIONS OF LAW

1.  The RO's February 2004 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.1100, 20.302 
(2006).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

To the extent that the action taken hereinbelow is favorable 
to the veteran, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.  



II. Analysis of Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  

The veteran submitted a claim of service connection for PTSD 
in June 2003.  The RO issued a rating decision in February 
2004 that denied service connection for PTSD.  The veteran 
did not file a timely Notice of Disagreement.   

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed a petition to reopen his claim for service 
connection for PTSD in June 2005. 

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
consists of PTSD treatment reports, PTSD questionnaire and 
stressors, hearing testimony and a citation of a fellow 
serviceman.  

The Board finds that this evidence is "new" in that it was 
not previously of record.  It also is "material" in that it 
presents a new theory of entitlement in support the claim.  

The VA treatment notes stated that the veteran had a 
diagnosis of PTSD and the veteran's PTSD questionnaire, the 
citation, and hearing testimony gave enough information for a 
stressor to be potentially verified, the newly submitted 
evidence is material.  

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for PTSD.  



ORDER

As new and material evidence to reopen the claim of service 
connection for PTSD has been received, the appeal to this 
extent is allowed, subject to further development as 
discussed hereinbelow.  



REMAND

The veteran testified about his in-service stressors and 
submitted a questionnaire that listed his in-service 
stressors, i.e. witnessing a jet crash while on the USS 
Yorktown CVS 10 in 1967 or 1968 and a ruptured fire main that 
flooded the compartments of the USS Yorktown CVS-10 in March 
1968 when a friend received a citation for helping with the 
situation.  

The Board accordingly finds that the veteran has submitted 
enough information for possible verification by the U.S. Army 
and Joint Service Records Research Center (USA JSRRC).  VA is 
obligated to obtain relevant records pertaining to claimant's 
active military service that are held or maintained by a 
government entity, if the claimant furnished sufficient 
information to locate those records.  38 U.S.C.A. § 
5103A(b)(3)(c)(1).  

The Board also finds that a VA psychiatric examination to 
determine the nature and likely etiology of the claimed 
psychiatric disorder.  

The veteran also submitted a January 2007 letter from a 
private audiologist, who stated that the veteran had 
sensorineural hearing loss in both ears, worse on the right, 
and tinnitus.  

The private audiologist opined that the veteran's pattern of 
hearing loss suggested noise exposure as the cause and that 
the veteran was exposed to a lot of noise in Vietnam.  The 
Board notes that the veteran was stationed on an aircraft 
carrier. 

The service medical records do not show hearing loss during 
service.  However, the absence of a hearing disability during 
service is not always fatal to a service connection claim.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination in order to obtain definitive medical opinion 
as to whether the bilateral hearing loss or tinnitus is due 
to noise exposure or other event or incident of the veteran's 
service or due to intercurrent causes.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  The RO should undertake all indicated 
action in order to verify the claimed 
stressors with USAJRRC,  i.e. a jet crash 
on the USS Yorktown CVS-10 in 1967 or 
1968 and a ruptured fire main that 
flooded the compartments of the USS 
Yorktown CVS-10 in March 1968.  

3.  The veteran then should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
psychiatric disorder.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran suffers from PTSD is related to 
his claimed in-service stressors.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the veteran's 
bilateral hearing loss and tinnitus.  The 
entire claims file must be made available 
to the examiner, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran has a current bilateral hearing 
disability and tinnitus due to an event 
or incident of service, including noise 
exposure.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


